UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54453 GRIZZLY GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 45-0725238 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9120 Double Diamond Parkway, Suite 3889, Reno, Nevada, 89521 (Address of principal executive offices) (Zip Code) (775) 888-1385 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 47,900,000 shares of common stock, $0.0001 par value, issued and outstanding as of September 5, 2012. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements Balance Sheets July 31, 2012 (unaudited), and April 30, 2012 3 Statements of Operations (unaudited) for the three-month periods ended July 31, 2012 and 2011 and for the period fromApril 21, 2010 (inception) to July 31, 2012 4 Statements of Cash Flows (unaudited) for the three-month periods ended July 31, 2012 and 2011 and for the period fromApril 21, 2010 (inception) to July 31, 2012 5 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – Other Information 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 2 Item 1.Financial Statements GRIZZLY GOLD CORP. A Development Stage Company BALANCE SHEETS (Unaudited) July 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Reclamation deposit (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Stockholders’ Equity Common Stock, Par Value $0.0001 Authorized 300,000,000 shares, 47,900,000 shares issued and outstanding at July 31, 2012 (April 30, 2012 – 47,900,000) Paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 3 GRIZZLY GOLD CORP. A Development Stage Company STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since April 21, 2010 For the Three Months Ended (Inception) to July 31, July 31, Revenues $ — $ — $ — Cost of Revenues — — — Gross Margin — — — Expenses Mineral Property Exploration Expenditures General and Administrative Net Loss from Operations ) ) ) Other Income (Expense) Interest — — — Net Other Income (Expense) — — — Write-down of Mineral Property Acquisition Payments ) Net Loss $ ) $ ) $ ) Basic and Diluted loss per Share $ ) $ Weighted Average Shares Outstanding (1) Reflects the 17:1 forward stock split completed on March 25, 2011. The accompanying notes are an integral part of these financial statements. 4 GRIZZLY GOLD CORP. A Development Stage Company STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since April 21, 2010 For the Three Months Ended (Inception) to July 31, July 31, July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Write-down of Mineral Property Acquisition Costs Change in Operating Assets and Liabilities (Increase) Decrease in Prepaid Expenses ) Increase (Decrease) in Accounts Payable andAccrued Liabilities Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Mineral Property Acquisition Costs ) ) Reclamation Deposit — Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Sale of Common Stock — Net Cash Provided by Financing Activities — Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 5 GRIZZLY GOLD CORP. A Development Stage Company STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Cumulative Since For the Three Months Ended April 21, 2010 July 31, July 31, (Inception) to July 31, 2012 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $
